Citation Nr: 0712338	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had honorable active service from January 1972 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that initially denied the veteran's claim of 
entitlement to a disability evaluation in excess of 20 
percent for bilateral pes planus.  In an April 2003 rating 
decision, however, the RO granted a retroactive increased 
disability evaluation of 30 percent for the service-connected 
pes planus, effective from August 26, 1983 based upon a 
finding of clear and unmistakable error in a prior decision.  
The veteran ultimately perfected an appeal as to the rating 
assigned.   

In November 2006, the veteran appeared at a travel Board 
hearing conducted at the RO before the undersigned Veterans 
Law Judge.  Unfortunately, the Board has been unable to 
locate the hearing transcript.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, despite considerable efforts t, the Board has 
been unable to locate the transcript of the November 2006 
travel Board hearing.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 
U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 
(2006), a hearing on appeal before the Board will be granted 
if an appellant expresses a desire for one.  In this case, 
the Board finds that a remand is necessary to determine 
whether the veteran wishes to appear for another hearing 
before the Board.

Secondly, the notes taken by the undersigned at the November 
2006 travel Board hearing indicate that the veteran stated 
that his bilateral pes planus had worsened significantly 
since the last VA examination that was conducted in October 
2004.  VA's duty to assist the claimant while developing his 
claims, pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
further examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be informed that 
the transcript of his prior hearing 
before the Board cannot be located.  He 
should be asked whether he desires 
another hearing before the Board on the 
issue under appeal.  If the veteran does 
desire a personal hearing before a 
Veterans Law Judge of the Board, the 
requested hearing should be scheduled as 
soon as feasible.  

2.  Schedule the veteran for an 
appropriate VA examination by an 
appropriate medical practitioner to 
determine the nature and extent of 
disability caused by the veteran's 
service-connected bilateral pes planus.  
The claims file and a separate copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner should provide a detailed 
description of the pathology 
associated with the veteran's 
bilateral pes planus.  In that regard 
it should be indicated whether there 
is evident such pathology as marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement, and severe spasm 
of the tendo Achillis on manipulation.  
The examiner should also opine as to 
whether or not the disability is 
subject to improvement by orthopedic 
shoes or appliances.   

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claim of entitlement to an increased 
disability evaluation for bilateral pes 
planus.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

